955 F.2d 41
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Patrick C. LYNN, Plaintiff-Appellant,v.Sally RENTIERS;  Donald Zelenka;  Frank Valenta;  AttorneyGeneral of South Carolina, Defendants-Appellees.
No. 91-6345.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 13, 1992.

Appeal from the United States District Court for the District of South Carolina, at Columbia, No.  (CA-88-1928-3-2-J), C. Weston Houck, District Judge.
Patrick C. Lynn, appellant pro se.
Leslie Arlen Cotter, Jr., Richardson, Plowden, Grier & Howser, Edwin Eugene Evans, Senior Assistant Attorney General, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Patrick C. Lynn appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Upon review of the record, we find that Defendants enjoy absolute immunity from Plaintiff's damages claims.   See McClain v. Kitchen, 505 F.Supp. 862, 863 (E.D.Mo.), aff'd, 659 F.2d 870 (8th Cir.1981).   We affirm the entry of summary judgment on the basis of immunity.   We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.